UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1249


BARBARA ARMSTRONG,

                Plaintiff - Appellant,

          v.

YOPP PROPERTIES, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00235-FL)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara Armstrong, Appellant Pro Se. James Scott Lewis, HEDRICK,
GARDNER, KINCHELOE & GAROFALO, LLP, Wilmington, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Barbara Armstrong appeals the district court’s order granting

summary judgment to Yopp Properties, LLC, and certain related

orders.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      Armstrong    v.    Yopp    Props.,   LLC,    No.   7:13-cv-00235-FL

(E.D.N.C. Feb. 12, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court    and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2